Case 2:21-cv-00003-TSK Document 5 Filed 02/08/21 Page 1 of 2 PageID #: 117

       Case 3:16-md-02741-VC Document 12550 Filed 02/08/21 Page 1 of 2




                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION



 IN RE: ROUNDUP PRODUCTS LIABILITY
 LITIGATION                                                                                      MDL No. 2741



                                     (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í255)



 On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
 the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
 28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 3,206 additional
 action(s) have been transferred to the Northern District of California. With the consent of that court,
 all such actions have been assigned to the Honorable Vince Chhabria.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Northern District of California and assigned to
 Judge Chhabria.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
 consent of that court, assigned to the Honorable Vince Chhabria.
 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Northern District of California. The transmittal of this order to said Clerk shall
 be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                          FOR THE PANEL:

               Feb 08, 2021
                                                                          JJo
                                                                            ohn
                                                                              h W. Ni
                                                                           John      Nichols
                                       I hereby certify that the annexed
                                     instrument is a true and correct copy C
                                                                           Cller
                                                                              erk
                                                                           Clerkk of the Panel
                                       of the original on file in my office.

                                 ATTEST:
                                 SUSAN Y. SOONG
                                 Clerk, U.S. District Court
                                 Northern District of California


                                     by:
                                                Deputy Clerk
                                     Date:   02/08/2021
Case 2:21-cv-00003-TSK Document 5 Filed 02/08/21 Page 2 of 2 PageID #: 118

     Case 3:16-md-02741-VC Document 12550 Filed 02/08/21 Page 2 of 2




 IN RE: ROUNDUP PRODUCTS LIABILITY
 LITIGATION                                                                 MDL No. 2741



                   SCHEDULE CTOí255 í TAGíALONG ACTIONS



   DIST     DIV.      C.A.NO.      CASE CAPTION


 ILLINOIS NORTHERN

    ILN       1      21í00108      Pool v. Monsanto Company, Inc.

 IOWA NORTHERN

    IAN       5      20í04061      Potash v. Monsanto Company, Inc

 MISSISSIPPI SOUTHERN

   MSS        3      21í00053      Bussey v. Monsanto Company, Inc. et al

 NEW YORK EASTERN

   NYE        2      20í05130      Gallo et al v. Monsanto Company

 WEST VIRGINIA NORTHERN

   WVN        2      21í00003      Croston v. MonsantoCompany et al
